ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_06_FR.txt. 143

OPINION DISSIDENTE DE M. BEDJAOUI

1. L'affaire portée devant la Cour a reçu de la part de celle-ci un intitulé
très neutre, conformément à sa bonne habitude. Il y est sobrement ques-
tion «d'interprétation et d’application de la convention de Montréal de
1971 résultant de l’incident aérien de Lockerbie ». Il ne s’agit pas que d’un
simple «incident» mais d’un abominable attentat à l’explosif qui a fait
deux cent soixante-dix victimes et qui exige la recherche, la poursuite et la
condamnation sévère de ses auteurs, quels qu’ils soient. Mais quelle que
soit l’indignation légitime que cet odieux attentat suscite, la condamna-
tion de ses auteurs ne doit se faire que dans le strict respect de la légalité
internationale.

2. L'examen de cette légalité internationale par la Cour est complexe.
Cela est dû d’abord au fait que la Cour se trouve à la toute première phase
de la procédure, celle concernant seulement l’indication de mesures
conservatoires. Par hypothèse la Cour doit donc s’interdire à ce stade de se
prononcer sur le fond, c’est-à-dire sur cette légalité internationale. La
phase actuelle ne lui permet d’avoir qu’une idée provisoire et simplement
prima facie du dossier, en attendant de se saisir du fond dans toutes ses
dimensions. La complexité de la situation est ensuite et surtout due au fait
que cette affaire reçoit simultanément un double traitement devant deux
instances différentes, le Conseil de sécurité et la Cour internationale de
Justice. Ce n’est pas la première fois que ces deux organes principaux des
Nations Unies exercent simultanément, à propos d’une même affaire, les
compétences respectives que leur confère la Charte (voir par exemple
l'affaire du Personnel diplomatique et consulaire à Téhéran ou l'affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci. Mais si
le traitement concomitant de pouvoirs concurrents mais non exclusifs n’a
jusqu’ici posé que peu de problèmes, la présente affaire au contraire pose
_ à la Cour de manière sérieuse la question non seulement de l’influence
possible des décisions d’un organe principal sur l’examen de la même
question par l’autre organe principal, mais aussi plus radicalement de la
contrariété possible entre les décisions de ces deux organes et de la
manière de traiter une aussi délicate situation.

3. Le différend d’ordre juridique présenté devant la Cour porte essen-
tiellement, comme son titre l’indique, sur l’interprétation et application
de la convention de 1971 de Montréal. Il est demandé 4 la Cour de dire si
la requérante, la Libye, a le devoir international d’extrader deux de ses
ressortissants, auteurs présumés de l’attentat de Lockerbie, pour les livrer
aux autorités judiciaires américaines et britanniques. Les deux Etats
défendeurs, Etats-Unis d'Amérique et Royaume-Uni, affirment l’exis-

33
144 CONVENTION DE MONTREAL DE 1971 (OP. DISS, BEDJAOUI)

tence d’une telle obligation, pendant que la Libye la conteste, ce qui scelle
Pexistence entre les trois Etats d’un différend d’ordre juridique bien
circonscrit. Mais en attendant qu’elle puisse trancher celui-ci au fond, la
Cour a été priée par la Libye d’indiquer des mesures conservatoires
propres à garantir que sa décision finale ne perde pas son effet utile à la
suite de quelque mesure ou action qu’entreprendraient les Parties entre-
temps.

4. Mais parallèlement à ce différend d’ordre juridique très précis, les
Etats-Unis et le Royaume-Uni ont saisi le Conseil de sécurité d’un autre
différend visant 4 mettre en cause l’Etat libyen, accusé par eux d’être
impliqué dans le terrorisme en général et dans l’attentat de Lockerbie en
particulier. Ce différend est très distinct du premier. En effet le premier
porte sur l’extradition de deux nationaux et reçoit un traitement juridique
devant la Cour sur demande de la Libye, tandis que le second porte plus
largement sur le terrorisme d’Etat et la responsabilité internationale de
l'Etat libyen et reçoit quant à lui un traitement politique devant le Conseil
de sécurité sur demande des Etats-Unis et du Royaume-Uni.

5. S'agissant du traitement juridique du premier différend par la Cour,
il n’est nullement demandé à celle-ci dans la présente instance de se
prononcer sur le terrorisme d’Etat et la responsabilité internationale de la
Libye et cela d’autant moins que les deux Etats défendeurs n’ont pas
formulé une demande reconventionnelle à cet effet, à la suite de l’intro-
duction de la requête libyenne. Le second différend, portant sur la res-
ponsabilité internationale de la Libye, a reçu une solution strictement
politique notamment par une mise en cause de la responsabilité de l'Etat
libyen, par une demande d’indemnisation des familles des victimes et par
l'imposition d’une obligation de renoncer concrètement au terrorisme, la
où une solution judiciaire, forcément plus exigeante sur la procédure, eût
nécessité au préalable une administration de la preuve, un débat contra-
dictoire et un « due process of law».

6. Ilétait du droit le plus absolu pour la Libye de saisir la Cour du diffé-
rend portant sur l’extradition pour en escompter une solution judiciaire,
comme il était du droit le plus absolu pour les Etats-Unis et le Royaume-
Uni de saisir le Conseil de sécurité du différend portant sur la responsabi-
lité internationale de la Libye pour en obtenir une solution politique. Les
missions respectives du Conseil de sécurité et de la Cour se situent bien
ainsi sur deux plans distincts et avec des objets différents et requièrent des
méthodes spécifiques de règlement conformes à leurs pouvoirs respectifs
propres. Une telle situation comportant deux démarches distinctes des
deux organes principaux des Nations Unies avec des compétences paral-
lèles n’est au demeurant pas inhabituelle, comme je l’ai dit au para-
graphe 2 ci-dessus. Mais la difficulté dans le cas présent réside dans le fait
que le Conseil de sécurité a non seulement décidé d’un certain nombre de
mesures politiques à l’encontre de la Libye, mais a aussi réclamé d’elle
Pextradition de ses deux nationaux. C'est cette demande spécifique du
Conseil qui crée un chevauchement sur la substance même du différend

34
145 CONVENTION DE MONTREAL DE 1971 (OP. DISS. BEDJAOUI)

d'ordre juridique auquel la Cour est chargée de donner un traitement juridi-
que sur la base de la convention de Montréal de 1971 et du droit international
en général. Ainsi la question de l’extradition s’exposait au risque de deux
solutions contradictoires, l’une politique, l’autre juridique, et d’une
contrariété entre la décision de la Cour et celle du Conseil de sécurité.

7. Une telle contrariété de décisions entre deux organes des Nations
Unies serait préoccupante. Car la Cour n’a généralement pas pour rôle de
contrôler en forme d’appel les décisions du Conseil de sécurité dans sa
haute mission de maintien de la paix et de la sécurité internationales, pas
plus que le Conseil de sécurité n’a pour rôle de se substituer à la Cour en
portant atteinte à l'intégrité de sa fonction judiciaire internationale. Or la
présente affaire, au stade des mesures conservatoires demandées par la
Libye, nous situe dans cette perspective de contrariété de décisions du fait
qu’une des exigences du Conseil de sécurité crée une «zone grise» de
chevauchement d’attributions et instaure un conflit de compétences. Le
dossier de l’affaire autorisait en effet la Cour à indiquer des mesures
conservatoires pour sauvegarder les droits éventuels de la partie requé-
rante à refuser l’extradition de deux de ses nationaux alors que le Conseil
de sécurité vient de prendre une décision obligatoire au titre du cha-
pitre VII de la Charte d’extrader ces deux individus.

x * x

8. Toutes les conditions me paraissent avoir été remplies pour que la
Cour indique des mesures conservatoires à la demande de l’Etat requé-
rant, en attendant de se prononcer sur le fond. Tout d’abord il n’est
contesté par personne qu’il existe devant la Cour un différend d’ordre
juridique portant sur des questions de droit trés précises découlant de
l'interprétation et de l'application de la convention de Montréal de 1971.
Par ailleurs la compétence de la Cour est établie sur la base de l’article 14,
paragraphe 1, de ladite convention. Cet article subordonne la saisine de la
Cour à une première condition, celle des négociations préalables entre les
parties. Elle est parfaitement remplie. L'analyse que j'ai rapidement
esquissée ci-dessus au sujet de la dualité et de la non-identité des diffé-
rends présentés parallèlement à la Cour et au Conseil de sécurité montre
que la négociation recherchée pour régler la question de l’extradition était
par nature et par essence à jamais inopérante. Dès lors que la Libye refu-
sait l’extradition de ses ressortissants et proposait d’autres solutions de
rechange (remise des deux suspects soit aux Nations Unies ou à la Ligue
arabe, soit aux autorités judiciaires d’un pays tiers, ou à une juridiction
internationale judiciaire ou arbitrale, alors que les Etats-Unis et le
Royaume-Uni n’offraient à la Libye que le choix entre une extradition
non négociable par principe et des sanctions du Conseil de sécurité), il
apparaissait à l'évidence que la notion même de négociation ne pouvait
trouver sa place dans un tel contexte. La jurisprudence de la devanciére de
la Cour est à cet égard éclairante:

35
146 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

«Une négociation ne suppose pas toujours et nécessairement une
série plus ou moins longue de notes et de dépêches; ce peut être assez
qu'une conversation ait été entamée; cette conversation a pu être très
courte: tel est le cas si elle a rencontré un point mort, si elle s’est heur-
tée finalement à un non possumus ou à un non volumus péremptoire
de l’une des Parties et qu’ainsi il est apparu avec évidence que le diffé-
rend n'est pas susceptible d'être réglé par une négociation diploma-
tique.» (Concessions Mavrommatis en Palestine, C.P.J.I. série A n° 2,

p. 13.)

C’est aussi la jurisprudence de la présente Cour telle qu’elle se dégage de
l'affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
et de l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci.

9. L'article 14, paragraphe 1, de la convention de Montréal de 1971
subordonne la saisine de la Cour à une seconde condition préalable qui
aurait imposé à la Libye d’attendre l’écoulement d’un délai de six mois au
cours duquel elle devait chercher un règlement du différend par la voie de
l’arbitrage. Cette condition en l’espèce ne fait pas obstacle à la compé-
tence de la Cour, pour plusieurs raisons. Tout d’abord lorsque, faisant
réponse à la demande d’arbitrage formulée par la Libye, le représentant
permanent du Royaume-Uni auprès des Nations Unies a déclaré qu’elle
n'avait «aucune pertinence», cela signifie à l’évidence que le choix fait
par les Etats-Unis et le Royaume-Uni de saisir le Conseil de sécurité en
vue d’obtenir de lui une solution politique ne laisse d'emblée aucune
place à une solution arbitrale. La demande d’arbitrage apparaissait dès
lors comme foncièrement inappropriée et incompatible avec le traitement
politique attendu du Conseil de sécurité et d’ailleurs intervenu effective-
ment. En conséquence la voie de l’arbitrage était par hypothèse et par
principe exclue, quelle qu’ait pu être la durée de l’attente de la Libye. Le
délai de six mois était tout à fait inopérant en tant que non cohérent avecle
type de règlement politique retenu par les deux Etats défendeurs, dès lors
qu'ils ont préféré le recours au Conseil de sécurité en janvier dernier. La
déclaration de «non pertinence» de l’arbitrage signifie plus qu’un simple
rejet de celui-ci par le Royaume-Uni, une affirmation péremptoire d’in-
compatibilité par nature entre la voie de l’arbitrage demandé et celle
de la solution politique assortie de sanctions recherchée au niveau du
Conseil de sécurité. Et le fait que la Libye ait fait par la suite des proposi-
tions nouvelles autres que l’arbitrage est moins le signe d’une certaine
inconstance que l'élément témoin de l’impossibilité de l’arbitrage, dont
elle a ainsi pris acte. Par ailleurs l’article 14, paragraphe 1, de la conven-
tion de Montréal de 1971 énonce que c’est « dans les six mois» qui suivent
la date de la demande d’arbitrage que la Cour peut être saisie à la diligence
de l'une des parties. Cela signifie qu’il n’y a pas lieu d’attendre le complet
écoulement de ce délai, mais tout au contraire qu’il est possible de saisir la
Cour «pendant» cette période de six mois, ou «à l’intérieur» ou «au
cours» de ce délai et jamais au-delà. La Libye est donc recevable à saisir la

36
147 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

Cour à tout moment avant l’épuisement du délai de six mois. Ainsi la
condition ratione temporis prévue à la convention s’interprète en faveur de
la Libye tant par exégèse du texte que par référence à son esprit et à sa
finalité d’une part et au contexte de la présente affaire d’autre part. Et,
pour reprendre une formule dans laquelle se posait aussi une question de
délai pour convenir d’un arbitrage,

«iltombe sous le sens qu’il ne faut pas y voir une condition préalable
à l’applicabilité de la disposition précise et catégorique [d’un article
d’un traité] qui prévoit la compétence obligatoire de la Cour» (C.LJ.
Recueil 1980, p. 25, par. 48).

10. Reste la compétence ratione personae. Il a été soutenu que la
convention de Montréal de 1971 ne donnerait pas compétence a la Cour
en lespéce du fait que l’on serait ici en présence d’une affaire de terro- —
risme d’Etat et non d’actes d’individus. Cette allégation appelle une
réponse à trois niveaux différents. Tout d’abord l’article premier de la
convention de Montréal de 1971 ne peut laisser subsister aucun doute
dans la mesure où il vise «toute personne» qui commettrait certains
«actes » qualifiés d’« infraction pénale ». Cela signifie que la convention
s’applique très largement à «toute» personne, qu’elle agisse pour son
propre compte, ou au nom d’une quelconque organisation ou encore sur
ordre d’un Etat. Tout au plus, si la personne a commis l’infraction en
qualité d’organe d’un Etat, la convention pourrait se révéler, non pas
inapplicable, mais plutôt inefficace dans la mesure où l’Etat qui choisirait
de ne pas extrader mais de faire juger les suspects par ses propres tribu-
naux se jugerait lui-même, ce qui, on s’en doute bien, ne serait pas une
solution satisfaisante. En second lieu, et comme on l’avaïit déjà vu, la ques-
tion de la responsabilité internationale de l’Etat pour des actes illicites de
cette nature a été confiée au Conseil de sécurité et ne constitue pas du tout
le fond du différend soumis à la Cour concernant l’existence ou non d’une
obligation internationale d’extrader des nationaux. En troisième lieu, et
en tout état de cause, il importe de ne pas perdre de vue la nature de la
phase actuelle de la procédure et de savoir que

«lorsqu'elle est saisie d’une demande en indication de mesures
conservatoires, la Cour n’a pas besoin, avant de décider si elle indi-
quera ou non de telles mesures, de parvenir à une conclusion défini-
tive sur sa compétence au fond ... mais qu’elle ne doit cependant
indiquer de telles mesures que si les dispositions invoquées par le
requérant paraissent constituer prima facie une base sur laquelle sa
compétence pourrait être fondée» (Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 179, par. 24).

Tel est bien le cas en l’espèce et la Cour est compétente prima facie.

37
148 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

11. Bien entendu la Cour ne peut ici exercer sa compétence et indiquer
des mesures conservatoires, en vertu de l’article 41 de son Statut, que si
elle estime pour autant que les circonstances l’exigent pour sauvegarder
les droits de chacune des Parties. Il importe donc d’identifier les droits
susceptibles d’être protégés. Il a été soutenu à ce sujet que de tels droits
sont inexistants ou illusoires, ou en tout cas insuffisamment déterminés
du fait de l’imprécision de la requête. Je ne peux être de cet avis. Dans ses
conclusions finales, la Libye a présenté deux séries de demandes, les unes
tendant à obtenir que les Etats-Unis et le Royaume-Uni s’abstiennent
d’exercer des moyens de coercition pour forcer la Libye à extrader ses
propres nationaux, les autres tendant à protéger les droits de la Libye en ce
qui concerne les instances introduites par ses requêtes. Les droits dont la
Libye demande la protection par des mesures conservatoires sont d’abord
des droits conventionnels que l’on doit reconnaître prima facie au deman-
deur comme à toutes les parties liées par la convention de Montréal de
1971. Il s’agit principalement du droit du demandeur d’établir sa propre
compétence sur les auteurs présumés de l’attentat (article 5, paragraphe 2,
de la convention); du droit d’appliquer la loi libyenne au procès de ces
suspects (art. 5, par. 3); du droit de soumettre l’affaire à ses propres juri-
dictions pénales (art. 7); du droit, assorti de son interface obligationnelle,
d’accorder toutes les garanties judiciaires aux auteurs présumés et de les
protéger des jugements hâtifs de l’opinion ou des mass media; du droit
enfin de réclamer et d’obtenir la coopération et l’entraide judiciaires des
autres Etats intéressés (art. 11). Les droits à sauvegarder sont en second
lieu les droits que le demandeur peut tirer comme tout autre Etat soit de la
Charte des Nations Unies soit du droit international général (respect de la
souveraineté, de l’intégrité territoriale, de l'indépendance politique de
l'Etat, non-recours à la menace ou à l'emploi de la force).

12. Il s’agit de droits qui ne sont ni inexistants, ni illusoires, ni indéter-
minés. L'article 7 de la convention de Montréal de 1971 qui a le plus prêté
à discussion, et qui se trouve au cœur de la requête libyenne, impose impé-
rativement à tout Etat partie à la convention soit d’extrader, soit de faire
poursuivre par ses tribunaux les auteurs présumés de l'infraction, confor-
mément à l’option traditionnellement ouverte par la maxime aut dedere
aut judicare. Sans aborder le fond, on sait qu’il n’existe en droit internatio-
nal aucune norme qui interdise ou, à l’inverse, qui impose l’extradition de
nationaux. Ce que le droit conventionnel de Montréal se limite à faire, en
complétant ainsi le droit international général, c’est d’une part de
renvoyer aux différents droits nationaux, mais d’autre part de prescrire
aux Etats une «obligation de faire», conformément à leur droit interne,
c’est-à-dire soit d’extrader, soit de faire poursuivre par leurs tribunaux.
Cette option est valable aujourd’hui sinon en droit international général,
du moins entre tous les Etats parties à la convention de Montréal de 1971.
Il a été alors soutenu que le droit à protéger ici est illusoire, puisqu'il s’agi-
rait plutôt d’une obligation. Mais l’Etat ne serait-il donc pas autorisé à
revendiquer le droit, fondamentalement dérivé de sa souveraineté, de ne
pas être entravé dans l’accomplissement de son devoir international? Par

38
149 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

ailleurs, il a été soutenu que la convention de Montréal de 1971 ne confère
à un Etat partie aucun droit au titre de l’article 7 qu’il n’ait déjà au titre du
droit international général, de sorte que, méme si la convention de
Montréal de 1971 n’existait pas ou si la Libye ne l’avait pas ratifiée, cet
Etat resterait libre de refuser l’extradition en vertu du droit international.
De cette observation exacte il a été tiré une conclusion erronée, à savoir
que le droit conventionnel à protéger serait inexistant, ou illusoire, car
l’article 7 ne confère pas là un droit supplémentaire à l’Etat. Mais
comment comprendre qu’un droit reconnu par le droit international géné-
ral et confirmé par une convention internationale viendrait à perdre toute
existence et tout bénéfice à sa sauvegarde du seul fait de sa confirmation
dont on aurait pu penser qu’elle le renforcerait ? A la base du raisonne-
ment il y a en vérité l’affirmation implicite que dans cette affaire la Cour
ne pourrait appliquer que la convention de Montréal de 1971 à l’exclusion
du droit international général, alors même que de toute évidence son
Statut et sa mission générale lui en imposent spontanément l’application.

13. La Cour n’indique de mesures conservatoires que pour autant que
les droits reconnus prima facie sont menacés de disparaître. En l'espèce il
ne paraît pas nécessaire de s’apesantir longuement sur le caractère irrépa-
rable du préjudice qui résulterait de la disparition de ces droits avant le
prononcé de la Cour. Si l'Etat requérant subit des mesures de contrainte,
de quelque nature qu’elles soient, en vue de consentir à extrader ses natio-
naux, alors que des dispositions expresses de sa constitution ou de ses lois
le lui interdisent, cela peut-il signifier autre chose qu’il aura été obligé de
renoncer à un droit reconnu prima facie et qu’on l’aura contraint à violer
sa propre législation ? Il est donc clair que si ce droit n’est pas protégé par
des mesures conservatoires l’hypothèse d’un risque de sa disparition pure
et simple ne saurait être écartée, de sorte que, de ce point de vue, le préju-
dice serait irréparable en ce que ce droit perdu ne sauraït être après coup
reconstitué. La menace de disparition de ce droit était si réelle qu’elle s’est
réalisée ensuite avec l'adoption de la résolution 748 (1992) qui l’a effecti-
vement aboli!

14. Quant à la question de l’urgence, autre élément dont la jurispru-
dence de la Cour tient traditionnellement compte pour se prononcer sur
l'opportunité d'indiquer des mesures conservatoires, il est tout simple-
ment manifeste qu’en l'espèce cette urgence existe. Il est demandé à la
Libye de répondre «immédiatement», ou «sans le moindre délai» aux
demandes des deux Etats défendeurs, notamment en ce qui concerne
l’extradition de ses deux ressortissants.

15. En conséquence de tout ce qui précède, je suis parvenu à la conclu-
sion que toutes les conditions sont réunies en l’espèce pour que la Cour
indique des mesures conservatoires. Ce pouvoir que la Cour tient de l’ar-
ticle 41 de son Statut est certes tout à fait discrétionnaire et la Cour doit se
livrer à une libre évaluation des «circonstances » pour savoir si celles-ci

39
150 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

«exigent» l’indication de mesures conservatoires. Mais cet examen est
tout sauf arbitraire. Si la jurisprudence a progressivement dégagé les
critères et conditions à remplir c’est précisément la preuve que son appré-
ciation n’a pas ce caractère imprévisible et subjectif.

Et à supposer que les demandes de l’Etat requérant puissent encore
paraître imprécises, il appartient à la Cour d'indiquer telles mesures
conservatoires qui lui paraîtraient plus précises et plus conformes aux
exigences de l’affaire et aux nécessités des circonstances. L'article 75,
paragraphe 2, du Règlement de la Cour autorise celle-ci à «indiquer des
mesures totalement ou partiellement différentes de celles qui sont sollici-
tées, ou des mesures à prendre ou à exécuter par la partie même dont
émane la demande». Cet article ouvre donc à la Cour des possibilités très
larges qui auraient même pu aller en la circonstance jusqu’à prescrire à
PEtat demandeur de placer les deux auteurs présumés de l’infraction sous
l'autorité et la garde provisoires d’un Etat tiers, d’une organisation inter-
nationale ou régionale, ou même, pourquoi pas, sous l’autorité de la
Cour...

* * *

16. La Cour n’a pas prescrit toutes mesures conservatoires que l’exa-
men du dossier aurait dû, à mon avis, lui dicter et c’est pourquoi je reste
réservé, bien à regret, à ’égard de sa décision. Il est vrai que le différend
d’ordre juridique relatif à l’extradition et dont la Cour est saisie se trouve
en relation avec un autre différend, traité politiquement par le Conseil de
sécurité, et relatif plus largement à la responsabilité internationale de
l'Etat demandeur. Et aux paragraphes 6 et 7 de la présente opinion je rele-
vais l'existence d’un chevauchement ou d’une «zone grise» entre les
compétences respectives du Conseil de sécurité et de la Cour internatio-
nale de Justice, dès lors que le Conseil a estimé nécessaire d’inclure dans
ses demandes à la Libye celle de l’extradition dont la Cour s’occupe égale-
ment. De fait les deux ordonnances de la Cour se bornent à prendre en
compte la résolution 748 du 31 mars 1992 du Conseil de sécurité qui édicte
des sanctions prenant effet le 15 avril contre l’Etat demandeur s’il n’a pas,
entre autres choses, extradé ses deux ressortissants. Ainsi les deux ordon-
nances contiennent chacune un dispositif qui n’est rien d’autre qu’un rejet
de la demande de mesures conservatoires. Ce rejet ne paraît pas découler
des mérites propres du dossier et de la valeur intrinsèque de la requête,
mais plutôt de considérations et de décisions extérieures au dossier, ce qui
pourrait poser le problème de l'intégrité de la fonction judiciaire. Les
deux ordonnances ne paraissent pas être l’expression du pouvoir discré-
tionnaire qu’a la Cour de renoncer éventuellement à indiquer des mesures
conservatoires; elles sont au contraire le résultat d’un pouvoir «lié» par
une décision du Conseil de sécurité qui a porté, entre autres objets, sur
l’objet même du différend d’ordre juridique soumis à la Cour.

+ * +

40
151 CONVENTION DE MONTREAL DE 1971 (OP. DISS. BEDJAOUI)

17. Un point de procédure doit d’abord être évoqué. Dans le traitement
politique que le Conseil de sécurité était parfaitement en droit de donner à
l'affaire plus large de la responsabilité internationale d’un Etat, le Conseil
a adopté une résolution 731 du 21 janvier 1992 au titre du chapitre VI de la
Charte et une résolution 748 du 31 mars 1992 au titre du chapitre VII. Il
importe de savoir comment ces résolutions se situent par rapport au diffé-
rend d’ordre juridique soumis à la Cour. Lorsque celle-ci fut saisie des
requêtes libyennes le 3 mars, la première résolution 731 (1992) était inter-
venue et les parties en avaient largement débattu devant la Cour. Par
contre la résolution 748 du 31 mars 1992 était hors dossier parce qu’elle
n’avait pas encore d’existence juridique lorsque les débats furent clos
devant la Cour le 28 mars 1992. Une résolution obligatoire de cette impor-
tance, notifiée à tous les Etats et opposable à chacun d’entre eux, était
naturellement connue d’eux. Mais une chose est de connaître et même
d’exécuter cette résolution, et autre chose est de la «faire valoir» devant
une juridiction internationale. Faute d’une démarche procédurale for-
melle (et contradictoire) des Parties au différend, la Cour n’était pas
obligée, semble-t-il, de tenir compte d’une résolution intervenue après la
clôture des débats et de l'appliquer, en quelque sorte rétroactivement, au
dossier qui lui avait été soumis. Néanmoins la Cour a jugé meilleur de
prendre elle-même l'initiative de recueillir les observations des Parties
sur ce point, en cours de délibéré. Quelle que soit l’opinion que l’on
puisse avoir sur le bien-fondé de cette procédure, le fait est que la résolu-
tion 748 (1992), postérieure aux débats de la Cour, est entrée dans son
prétoire.

x * x»

18. C’est à juste titre, semble-t-il, que la Cour ne s’est à aucun moment
laissé entraîner à se prononcer sur la validité du traitement que le Conseil
de sécurité avait entendu donner à l'affaire de la responsabilité internatio-
nale d’un Etat pour activités terroristes, qui est plus large que le différend
ici. Sans même avoir à évoquer le délicat problème de la compétence éven-
tuelle de la Cour en matière de contentieux de la légalité des décisions du
Conseil de sécurité, et sans même avoir à se souvenir qu’en tout état de
cause l’exercice de cette éventuelle compétence serait prématuré dans la
phase actuelle de demande en indication de mesures conservatoires, il
suffit de ne pas perdre de vue que la Cour n’a nullement été saisie de ce
vaste différend porté devant le Conseil de sécurité. La Cour s’est donc
interdit à bon droit de contrôler le Conseil de sécurité dans son pouvoir
exclusif d'appliquer à cette affaire un traitement politique, c’est-à-dire
échappant aux normes et procédures applicables dans une institution
judiciaire comme la Cour. Celle-ci, ne pouvant oublier, ni qu’elle n’est pas
saisie, ni qu’elle se trouve, de surcroît, dans une phase où elle s’interdit de
trancher au fond, ne peut pas appliquer ses critères juridiques pour appré-
cier en quoi que ce soit la légalité de ce traitement politique, même si l’on

41
152 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

est d’avis qu’au moins deux faits devaient inviter le Conseil de sécurité à
une particulière prudence avant de condamner l’Etat libyen: d’une part
l’enquête policière semblait avoir longtemps hésité entre diverses autres
pistes et d’autre part la résolution 41/38 du 20 novembre 1986 de l’Assem-
blée générale avait mis après coup hors de cause l’Etat libyen pour des
actes illicites qui lui valurent cependant en 1986 le bombardement de son
territoire à Tripoli et à Benghazi.

19. Il reste que la Cour a refusé, de manière irréprochable, de suivre
une des Parties dans la critique de l’action du Conseil de sécurité qui
n’avait pas songé à demander un avis consultatif à la Cour susceptible de
Péclairer avant d’adopter la résolution 731 du 21 janvier 1992. On peut
regretter cette abstention du Conseil, mais aucune disposition de la
Charte ne fait hélas! de la consultation de la Cour un acte obligatoire.
Tout a montré au contraire que le Conseil entendait appliquer de bout en
bout un traitement politique à une affaire politique, alors que

«la Cour … a conçu sa compétence en matière consultative comme
une fonction judiciaire et, dans l’exercice de cette compétence, elle
s’est tenue dans les limites propres à l’action judiciaire. Elle a agi non
pas comme une «académie de juristes » mais comme une « magistra-
ture» responsable» (Manley O. Hudson, The Permanent Court of
International Justice, 1920-1942, p. 511).

De même il n’était pas possible d’exercer un contrôle judiciaire du
Conseil lorsque celui-ci, en adoptant sa résolution 731 (1992), s’était placé
résolument dans le cadre du chapitre VI de la Charte relatif au règlement
pacifique des différends, mais avait préféré certaines méthodes de règle-
ment à d’autres. C’est ainsi qu'il n’a pas encouragé les Etats qui l’ont saisi
à s’adresser à la Cour, alors même que l’article 36, paragraphe 3, de la
Charte lui faisait, semble-t-il, un certain devoir de

«tenir compte du fait que, d’une manière générale, les différends
d’ ordre juridique devraient être soumis par les parties à la Cour inter-
nationale de Justice conformément aux dispositions du Statut de la
Cour».

20. De même, on ne voyait pas comment le Conseil de sécurité pouvait
être censuré pour être passé du chapitre VI avec la résolution 731 (1992) au
chapitre VII avec la résolution 748 (1992) et pour avoir ainsi qualifié
discrétionnairement une situation comme susceptible de menacer la paix
et la sécurité internationales. L'on sait cependant que dans l'affaire des
Conséquences juridiques pour les Etats de la présence continue de l'Afrique
du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité certains juges s’étaient élevés contre la manière dont
le Conseil de sécurité a exercé son pouvoir discrétionnaire de traiter une
«situation … en relation avec le maintien de la paix et de la sécurité inter-
nationales » (C.J. Recueil 1971, opinion dissidente de M. Gros, p. 340,
par. 34):

42
153 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

«c’est une nouvelle tentative pour modifier les principes de la Charte
sur les pouvoirs reconnus par les Etats aux organes qu’ils insti-
tuèrent. Il ne suffit pas de dire qu’une affaire a un «écho » sur le
maintien de la paix pour que le Conseil de sécurité se transforme
en gouvernement mondial. »

De même un autre juge déclarait en la même affaire, à propos de l’ar-
ticle 24 de la Charte, que celui-ci

«ne limite pas les cas où le Conseil de sécurité peut agir pour assurer
le maintien de la paix et de la sécurité, étant entendu que la menace
invoquée ne doit être ni une simple fiction ni un prétexte» (C_LJ.
Recueil 1971, opinion dissidente de sir Gerald Fitzmaurice, p. 293,
par. 112).

Et le même juge ajoutait plus loin que certaines

«limitations aux pouvoirs du Conseil de sécurité sont nécessaires car
il n’est que trop facile de présenter une situation internationale qui
fait l’objet de vives controverses comme impliquant une menace la-
tente contre la paix et la sécurité, même si elle est trop éloignée pour pa-
raître authentique. Sans ces limitations, les fonctions du Conseil de
sécurité pourraient être utilisées à des fins qui n’ont jamais été prévues
à l’origine... [I] n’existait aucune menace contre la paix ou la sécurité
autre que celle qui pouvait être suscitée artificiellement et comme
prétexte à atteindre des objectifs inavoués.» (Jbid., p. 294, par. 116.)

21. Ces opinions apparurent au moment où la Cour devait débattre des
conséquences attachées à la révocation du mandat de l’Afrique du Sud sur
la Namibie, décidée par l’Assemblée générale et «confirmée» par le
Conseil de sécurité. Ce qui importe ici n’est pas bien entendu le cas en
lui-même, mais le débat, symptomatique et actuel, qui s’est instauré sur les
limites susceptibles d’être assignées à l’action du Conseil de sécurité et sur
le souci exprimé par certains juges d'éviter qu’«il excède ses pouvoirs »
(ibid., opinion dissidente Fitzmaurice, p. 295, par. 116 in fine). D’une
manière générale, la question de la validité des résolutions des organes
principaux des Nations Unies au regard de la Charte et/ou du droit inter-
national a fait l’objet de nombreux travaux et de grands auteurs se sont
interrogés par le passé sur la légalité de certaines d’entre elles (voir par
exemple Hans Kelsen, The Law of United Nations, Londres, 1951, p. 195,
197 et suiv., 287 et suiv, et passim). Mais en la présente circonstance,
comment la Cour, qui n’est pas saisie du différend plus large, peut-elle
contester que le Conseil de sécurité est maitre de la qualification des situa-
tions internationales et qu’il peut se placer sur le terrain du chapitre VII de
la Charte, même s’il peut paraître déroutant à plus d’un que l’horrible
attentat de Lockerbie est vu aujourd’hui comme une menace pressante à la
paix internationale alors qu’il s’est produit il y a plus de trois ans?

43
154 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

22. Si l’on garde donc à l'esprit la distinction simple mais essentielle
établie au début de la présente opinion, entre le différend juridique bien
précis soumis à la Cour et le différend politique plus vaste porté devant le
Conseil de sécurité, on comprend parfaitement que la Cour ne puisse que
s’interdire, par fonction et par attribution, de connaître de quelque aspect
que ce soit des solutions politiques apportées par le Conseil de sécurité.
Cette attitude de la Cour reste défendable pour aussi longtemps qu'aucun
élément de ces solutions politiques du Conseil ne vienne écarter, interdire
ou rendre impossible la solution juridique attendue de la Cour. Il est clair
que dans ce cas c’est la fonction judiciaire qui serait atteinte dans sa raison
d’être. C’est ce qui se produit ici dans la zone de chevauchement des deux
différends où la question de l’extradition de deux individus reçoit du
Conseil une solution qui prive de tout sens la solution de la Cour.

23. Une telle situation, dans laquelle la Cour aurait dû indiquer des
mesures conservatoires au seul vu de la valeur propre du dossier pour
protéger un droit que le Conseil de sécurité annihile par sa résolution 748
(1992) alors que l'affaire est sub judice, n’est pas satisfaisante pour la fonc-
tion judiciaire. Elle l’est encore moins lorsque l’un des deux Etats défen-
deurs, les Etats-Unis d'Amérique, demande à la Cour de renoncer
purement et simplement à exercer son devoir judiciaire et de s’incliner
devant le Conseil de sécurité « pour éviter d’entrer en conflit» avec lui.
Dans une lettre du 7 avril 1992, l'agent du Gouvernement américain, en
réponse à la lettre du 4 avril par laquelle la Cour invitait l'Etat défendeur à
formuler ses observations éventuelles sur-les conséquences de la résolu-
tion 748 (1992) sur la présente procédure, avait en effet déclaré que «pour
éviter tout conflit avec le Conseil de sécurité, la Cour devrait rejeter la
demande en indication de mesures conservatoires en l'espèce » (les italiques
sont de moi). Un des conseils des Etats-Unis ne réclamait pas autre chose
de la Cour durant les audiences, c’est-à-dire avant même que la résolu-
tion 748 (1992) n'intervienne: « La Cour, a-t-il déclaré, doit examiner si son
action risque d’entrer en conflit avec les mesures que le Conseil a adoptées
ou envisage actuellement.» (Audience publique du 27 mars 1992,
CR 92/4, p. 67; les italiques sont de moi.) De telles invitations faites
clairement à la Cour de renoncer à l’exercice indépendant de sa fonction
judiciaire laissent perplexe. En d’autres temps, le Conseil de sécurité
attendait la décision de la Cour. Dans l’affaire de I’ Anglo-Iranian Oil Co.,
le Conseil, saisi en 1951 par le Royaume-Uni qui lui demandait de prendre
des mesures contre l'Iran, avait repoussé la discussion jusqu'à la décision
de la Cour. Aujourd’hui encore, au sein du Conseil de sécurité, plusieurs
Etats membres, qu'ils aient ou non voté pour les résolutions 731 (1992) et
748 (1992), ont exprimé leur conviction profonde qu’il est nécessaire de
laisser la Cour accomplir sa mission et de fait ils attendent de la Cour
qu’elle exprime la légalité internationale.

+ * +
155 CONVENTION DE MONTREAL DE 1971 (OP. DISS. BEDJAOUI)

24. La résolution 748 du 31 mars 1992 du Conseil de sécurité dispose en
son paragraphe | «que le Gouvernement libyen doit désormais appliquer
sans le moindre délai le paragraphe 3 de la résolution 731 (1992) concer-
nant les demandes » que les deux Etats défendeurs lui avaient faites et en
particulier la demande d’extradition qui fait tout l’objet de la présente
procédure. Le «conflit» est là. Au cours des audiences, l'Etat requérant
avait posé en termes généraux la question de la validité constitutionnelle
de la résolution 731 du 21 janvier 1992 déjà, la résolution 748 (1992)
n'étant pas encore intervenue (audience publique du 26 mars 1992 (matin)).
Cette question de validité risque de poser deux problèmes considérables,
sérieux et complexes à la fois, qui sont de savoir si le Conseil de sécurité
doit, dans son action, premièrement respecter la Charte des Nations
Unies et deuxièmement respecter le droit international général.

25. Le premier problème est peut-être le moins difficile des deux. En
simplifiant beaucoup, on pourrait dire qu’il ne serait pas déraisonnable
d’affirmer que le Conseil de sécurité doit obéir à la Charte d’une part
parce que c’est l’acte auquel il doit jusqu’à son existence et d’autre part et
surtout parce qu'il est au service de cette Charte et de l’Organisation des
Nations Unies. Les travaux préparatoires de la Conférence de San Fran-
cisco ont montré combien l’on était préoccupé par ce problème et il s’en
dégage que l’esprit de ia Charte est bien d'empêcher le Conseil de sécurité
de s’affranchir en quoi que ce soit de cette Charte.

Mais en plus de son esprit, le texte même de la Charte va dans le même
sens. L'article 24, paragraphe 2, de la Charte dispose expressément que:
«Dans l’accomplissement de [ses] devoirs, le Conseil de sécurité agit
conformément aux buts et principes des Nations Unies.» L’une des ques-
tions qui se poseraient alors serait de savoir si un organe peut agir de telle
manière à rendre impossible la mission de l’autre. Et cela vaut du reste
autant pour le Conseil de sécurité que pour la Cour elle-même, tant il est
vrai que la Charte prescrit à chacun des organes des Nations Unies de
s'acquitter pleinement de sa mission et de n’en abdiquer aucune parcelle
pour concourir à la réalisation des buts et principes des Nations Unies. Or
l’article 92 de la Charte dispose que la Cour est l’organe judiciaire princi-
pal des Nations Unies et l’article 36 de son Statut, qui est partie intégrante
de la Charte, confère à la Cour le pouvoir de régler «tous les différends
d'ordre juridique ayant pour objet: a) l’interprétation d’un traité; b)tout
point de droit international; ...»

26. Quant au second probléme concernant le respect du droit interna-
tional par le Conseil de sécurité, il est plus aigu. Lorsque l’article 24
de la Charte, cité ci-dessus, fait devoir au Conseil de se conformer aux
«buts et principes des Nations Unies», cela nous renvoie à l’article 1,
paragraphe |, de celle-ci qui précise que la démarche du Conseil de sécu-
rité (car il s’agit de lui essentiellement dans le contexte de cet article) doit
s’ordonner «conformément aux principes de la justice et du droit interna-
tional ». Certes le Conseil doit obéir aux « principes de la justice », expres-
sion relativement vague, au même titre qu’il doit aussi d’ailleurs être
inspiré par d’autres principes, politiques ou autres; mais l’essentiel qui

45
156 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

nous concerne ici n'est-il pas qu’il est tenu de respecter «les principes du
droit international», expression plus précise pour les internationalistes ?
Parlant d’un principe de droit international, un ancien juge de la Cour, sir
Gerald Fitzmaurice, déclarait :

«C’est la un principe de droit international solidement établi — et
le Conseil de sécurité y est tout aussi soumis (car les Nations Unies sont
elles-mêmes un sujet du droit international) que n’importe lequel des
Etats Membres.» (Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
tatif, C.J. Recueil 1971, opinion dissidente, p. 294, par. 115; les itali-
ques sont de moi.)

27. Mais pour autant que la question de la validité de la résolution 731
(1992) et surtout de la résolution 748 (1992) se poserait au regard de la
Charte ou du droit international, il convient de tenir compte là aussi du
fait que la Cour ne peut pas, à ce stade préliminaire de la procédure, se
prononcer sur des questions de substance des deux affaires. De sorte que
la situation doit, à mon avis, se résumer comme suit: d’un côté j'estime que
les droits allégués par la Libye existent prima facie et que toutes les condi-
tions habituellement mises par la Cour pour indiquer des mesures conser-
vatoires sont remplies en l’espèce pour que ces droits puissent être
sauvegardés conformément à l’article 41 du Statut de la Cour. Et c’est
sur ce point que je suis réservé à l’égard des deux ordonnances de la
Cour. Encore que celle-ci n’a pas écarté complètement dans ses motifs la
possibilité d’indiquer des mesures conservatoires, si l’on se réfère au
paragraphe 43 de l'ordonnance («quelle qu’ait été la situation avant
l'adoption de [la] résolution [748 (1992)]»). Mais d’un autre côté, la
résolution 748 (1992) du Conseil de sécurité a annihilé ces droits de la
Libye, sans que l’on puisse en cette phase de mesures conservatoires, c’est-
à-dire de préexamen prima facie, s’autoriser à trancher prématurément la
question de fond concernant la validité constitutionnelle de cette réso-
lution, de sorte qu’elle bénéficie d’une présomption de validité et qu’elle
doit être tenue prima facie pour légale et obligatoire!. Je suis donc sur ce
second point d’accord avec la majorité de la Cour.

! Cela reste vrai, à moins de supposer que la résolution 748 (1992) a pour objet, ou
pour effet, non pas de retirer un droit à Etat demandeur, mais d’empécher la Cour
elle-même de s’acquitter de la fonction judiciaire dont la Charte l’a investie, auquel cas
l’on pourrait sérieusement s’interroger sur la légalité de cette résolution, même à ce
stade des mesures conservatoires. Il serait en effet manifestement incompatible avec la
Charte qu’un organe des Nations Unies empêche la Cour de remplir sa mission, ou la
place en fait dans un état de subordination qui serait contraire au principe de la sépara-
tion et de l'indépendance du pouvoir judiciaire vis-à-vis du pouvoir exécutif au sein des
Nations Unies.

46
157 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

28. Ainsi, et comme l’a dit la Cour, la Libye, en tant qu’Etat membre
des Nations Unies, paraît tenue d’accepter et d'appliquer la résolution 748
(1992) du Conseil de sécurité, réputée légale et obligatoire à ce stade de la
procédure, même si l’article 25 de la Charte ne perd pas de vue la question
de la conformité à cette Charte (dans une rédaction d’ailleurs ambigué qui
semble peut-être imposer cette conformité pour la résolution aussi bien
que pour son acceptation par les Etats membres).

29. La situation ainsi caractérisée, avec des droits méritant d’être
protégés par l’indication de mesures conservatoires, mais aussitôt abolis
par une résolution du Conseil de sécurité méritant d’être tenue prima facie
pour valide, ne rentre pas complètement dans le moule de l’article 103 de
la Charte; elle en déborde légèrement. Cet article qui fait prévaloir les
obligations en vertu de la Charte (ici le respect par la Libye de la résolu-
tion 748 (1992)) sur les obligations «en vertu de tout accord internatio-
nal» (ici la convention de Montréal de 1971), d’une part vise des « obliga-
tions » alors qu'il s’agit de « droits » allégués et protégés par des mesures
conservatoires dans ma perspective, et d’autre part ne vise pas les droits
qui peuvent avoir une source autre que conventionnelle et être tirés du
droit international général.

30. Sous réserve de cette nuance, il est clair que la Cour ne pouvait que
constater cette situation et dire qu’à ce stade de la procédure un tel
«conflit » réglé par l’article 103 de la Charte aboutissait en fin de compte à
rendre en fait sans effet utile l’indication de mesures conservatoires. Mais
le dispositif des deux ordonnances se place au seuil de toute l’opération et
décide que la Cour n’a pas, compte tenu des circonstances, à exercer son
pouvoir d'indiquer des mesures conservatoires. La nuance que j’y apporte
est que le dossier de l’affaire justifiait l'exercice effectif de ce pouvoir, tout
en observant que ses effets avaient été nullifiés par la résolution 748
(1992). Je parviens donc concrètement au même résultat que la Cour,
moyennant une tout autre démarche mais aussi avec cette nuance impor-
tante qui me fait non point rejeter la demande de mesures conservatoires
mais plutôt déclarer ses effets disparus. Par ailleurs je partage l’opinion de
la majorité selon laquelle d’une part la Cour

«n’est pas habilitée à conclure définitivement sur les faits et le droit,
et que sa décision doit laisser intact le droit des Parties de contester
les faits et de faire valoir leurs moyens sur le fond » (par. 41)

et d’autre part qu’«une décision rendue en la présente procédure ne
préjuge en rien aucune [des] question{s][soulevées devant elle … y compris
la question relative à sa compétence pour connaître du fond]» et qu’elle
«laisse intact le droit du Gouvernement libyen et celui du Gouvernement
des Etats-Unis de faire valoir leurs moyens en ces matières » (par. 45).

47
158 CONVENTION DE MONTREAL DE 1971 (OP. DISS. BEDJAOUI)

31. Cela dit, je voudrais revenir à mon opinion selon laquelle l’indica-
tion de mesures conservatoires aurait dû s’imposer à la Cour sur la base du
dossier qui lui avait été soumis, même si ses effets ont pu être mis en échec
par la résolution 748 (1992). Il y a lieu d’ajouter qu’à supposer même que
la majorité ait conçu quelque doute, que je n’ai personnellement pas, sur
la capacité de l'Etat requérant à avoir rempli telle ou telle condition néces-
saire à l'indication de mesures conservatoires, il restait encore à la Cour la
ressource d’indiquer elle-même proprio motu toute mesure conservatoire
qu’elle aurait jugé plus appropriée que celles qui étaient sollicitées d’elle
par l’État requérant. C’eût été conforme non seulement à l’article 41 de
son Statut et à l’article 75 de son Règlement, mais encore à sa jurispru-
dence également. Dans l'affaire du Différend frontalier (Burkina Faso/
République du Mali), mesures conservatoires, il avait été jugé en effet que:

«indépendamment des demandes présentées par les parties en indi-
cation de mesures conservatoires, la Cour ou, par conséquent, la
Chambre dispose en vertu de l’article 41 du Statut du pouvoir d'’indi-
quer des mesures conservatoires en vue d'empêcher l'aggravation ou
l'extension du différend quand elle estime que les circonstances l'exi-
gent» (ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p.9, par. 18;
les italiques sont de moi).

32. C’est là une jurisprudence qui, au lieu de s’attacher à l’examen de
chaque condition mise à l’indication de mesures conservatoires, privilégie
une analyse globale des «circonstances» de l'affaire et, sur cette base,
décide d’indiquer ces mesures en termes généraux d’exhortation faite à
toutes les parties de ne pas aggraver ou étendre le différend. La mesure
conservatoire prise ainsi en forme d’exhortation n’est nullement subor-
donnée à l’indication d’autres mesures conservatoires plus spécifiques.
L’exhortation est une mesure indépendante et non nécessairement
connexe ou liée à d’autres, de sorte qu’à supposer que la Cour aurait été
fondée dans la présente affaire à considérer que telle ou telle condition
fait défaut pour indiquer certaines mesures spécifiques, elle avait du
moins la ressource de retenir une mesure générale indépendante en forme
d’appel aux Parties à ne pas aggraver ou étendre le différend, ou encore
d’exhortation à elles adressée de se rapprocher pour régler le différend de
façon amiable, soit directement, soit par l’intermédiaire du Secrétariat
général des Nations Unies et de celui de la Ligue arabe, comme c’est du
reste ce qui se fait ces jours-ci.

33. C’est là toute la ressource largement offerte par la jurisprudence en
l'affaire citée du Différend frontalier (Burkina Faso/République du Mali) et
prolongée de manière intéressante par la récente jurisprudence en
Paffaire du Passage par le Grand-Belt (Finlande c. Danemark). En cette
dernière affaire, la Cour a d’abord rappelé sa jurisprudence des Zones
franches conçue en ces termes:

48
159 CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. BEDJAOUI)

«le règlement judiciaire des conflits internationaux, en vue duquel
la Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces conflits entre les Parties; … dès lors, il appartient à la
Cour de faciliter, dans toute la mesure compatible avec son Statut,
pareil règlement direct et amiable...» (Zones franches de la Haute-
Savoie et du Pays de Gex, C.P.J.I. série A n° 22, p. 13; voir aussi Diffé-
rend frontalier, C.I.J. Recueil 1986, p. S77, par. 46.) »

Puis la Cour a ajouté ce qui suit:

«en attendant une décision de la Cour sur le fond, toute négociation
entre les Parties en vue de parvenir à un règlement direct et amiable
serait la bienvenue» (Passage par le Grand-Belt (Finlande c. Dane-
mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
Recueil 1991, p. 20, par. 35).

34. Une indication d’une mesure conservatoire de cette nature, au vu
des circonstances graves de la présente affaire, n’aurait-elle pas constitué
de surcroît une façon élégante de sortir de l’impasse créée par l'opposition
entre d’une part les mesures conservatoires plus spécifiques qu’aurait dû
prendre la Cour sur la base des demandes de l’Etat requérant et d’autre
part la résolution 748 (1992) du Conseil de sécurité qui en aurait de toute
manière annihilé les effets? Façon élégante de contourner la difficulté
majeure, mais aussi façon très profitable, pour le bien de tous, d’aider au
règlement dans une direction qu’il semble effectivement prendre...

Je regrette donc que la Cour n’ait pu indiquer des mesures conserva-
toires ni spécifiques à la demande de l’Etat requérant, ni générales proprio
motu, pour apporter sa propre contribution positive au réglement du
différend. Je ne puis donc, en fin de compte, que voter contre les deux
ordonnances.

(Signé) Mohammed BEDJAOUIL.

49
